DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/894997 (hereinafter “Omori,” also published as US 2021/0020472 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 16/894997 anticipates claims 2 and 6 of the currently filed application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 of the currently filed application is anticipated by claim 1 of Omori.  The preambles of both claims are nearly identical.  Step (a) of claim 2 is met by step (b) of claim 1 in Omori.  Step (b) of claim 2 of is met by step (c) of claim 1 in Omori.  Step (c) of claim 2 are met by steps (c)-(d) of claim 1 in Omori since “acquiring a temperature profile” of claim 2 is not patentably distinguishable from “measuring temperatures” in claim 1 of Omori.  Step (d) of claim 2 are met by steps (e)-(f) of claim 1 in Omori since “the characteristic value” of claim 2 is met by the “temperature integrated value” of claim 1 of Omori.
Claim 6 of the currently filed application is met by step (f) of claim 1 of Omori since Omori claims a preset range of the temperature integrated value which meets the step of selecting and setting a characteristic value.

Claims 4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/894997 (Omori) in view of Seligson et al. (United States Patent Application Publication No. US 2004/0038455 A1, hereinafter “Seligson”). 
This is a provisional nonstatutory double patenting rejection.
In reference to claim 4, Omori does not disclose using an average value and a standard deviation of the measured temperatures/temperature profile to each serve as the characteristic value such that in step (c) determines that the substrate is cracked when an average value of the measured temperatures/temperature profile is out of a predetermined range, or a standard deviation of said measured temperatures/temperature profile is out of a predetermined range.  However the use of statistical analysis to determine acceptable amount of defects in semiconductor device production is well known in the art.  Seligson uses standard deviation (greater than three standard deviations or 3σ) as a metric to determine whether or not a wafer lot passes or fails (p. 8, paragraph 88).  It would be obvious to use standard deviation (greater than three standard deviations or 3σ) as a metric to determine whether or not a wafer passes or fails since the use of statistical analysis and standard deviation is well known in the art and yields predictable results.  Thus this limitation would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Therefore modifying the Omori method so that the characteristic value is a standard deviation of the measured temperatures/temperature profile such that any value greater than three standard deviations (or 3σ) of the measured temperatures/temperature profile is classified as being cracked would be obvious to one 
With regard to claim 5, in the method of Omori constructed in view of Seligson, a wafer is determined to be cracked if the temperature profile is greater than 3σ (Seligson - p. 8, paragraph 88) which overlaps the claimed ranges of “±5σ” or “exceeds a range of 5σ.”  The examiner would like to note:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus claim 5 is not patentable over Omori and Seligson.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/894997 (Omori) in view of Wolfgruber (United States Patent Application Publication No. US 2015/0092814 A1, hereinafter “Wolfgruber”). 
This is a provisional nonstatutory double patenting rejection.
In reference to claim 9, Omori does not specifically claim that the temperature measurement is performed by measuring the intensity of infrared light with the specific wavelength claimed by the applicant.  However Wolfgruber discloses the known use of infrared thermography from about 1 µm to about 15 µm (p. 5-6, paragraphs 52-58) to measure heat/temperature.  Furthermore Wolfgruber discloses that thermography has the benefit of providing a faster measurement/defect examination (p. 7, paragraph 69) compared to using ultrasound to find cracks (p. 1, paragraph 11).  In view of Wolfgruber, it would be obvious to make the temperature measurement is performed by measuring the intensity of infrared light.  The examiner notes that the range disclosed by Wolfgruber overlaps or lies within the claimed range of 5 µm to 6.5 µm.  The examiner would like to note:
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus claim 9 is not patentable over Omori and Wolfgruber.

Claims 11 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/894997 (Omori”) in view of Wolfgruber. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 11 of the currently filed application is similar to claim 7 of Omori.  Claim 7 of Omori discloses the claimed chamber, continuous lighting lamp, the flash lamp.  Claim 7 of Omori makes it clear that the flash lamp irradiates the front surface of the substrate; it is understood that the radiation thermometer of claim 7 of Omori measures the temperature of the front surface of the substrate.  The profile acquiring unit which acquires the temperature profile in claim 11 of the currently filed application is met by the calculation part which integrates the measured temperatures described in claim 7 of Omori.  The analyzing unit that determines a cracked substrate from a characteristic value is met by the determination part that determines a cracked substrate from a temperature integrated value described in claim 7 of Omori.  Omori does not specifically claim that the temperature measurement is performed by measuring the intensity of infrared light with the specific wavelength claimed by the applicant.  However Wolfgruber discloses the known use of infrared thermography from about 1 µm to about 15 µm (p. 5-6, paragraphs 52-58) to measure heat/temperature.  Furthermore Wolfgruber discloses that thermography has the benefit of providing a faster measurement/defect examination (p. 7, paragraph 69) compared to using ultrasound to find cracks (p. 1, paragraph 11).  In view of 
In reference to claim 18, the examiner notes that the range disclosed by Wolfgruber overlaps or lies within the claimed range of 5 µm to 6.5 µm.  The examiner would like to note:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus claim 18 is not patentable over Omori and Wolfgruber.

Claims 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/894997 (Omori”) in view of Wolfgruber and further in view of Seligson. 
In reference to claim 13, Omori does not disclose using an average value and a standard deviation of the measured temperatures/temperature profile to each serve as the characteristic value such that the analyzing unit/determination part determines that the substrate is cracked when an average value of the measured temperatures/temperature profile is out of a predetermined range, or a standard deviation of said measured temperatures/temperature profile is out of a predetermined range.  However the use of statistical analysis to determine acceptable amount of defects in semiconductor device production is well known in the art.  Seligson uses standard deviation (greater than three standard deviations or 3σ) as a metric to determine whether or not a wafer lot passes or fails (p. 8, paragraph 88).  It would be obvious to use standard deviation (greater than three standard deviations or 3σ) as a metric to determine whether or not a wafer passes or fails since the use of statistical analysis and standard deviation is well known in the art and yields predictable results.  Thus this limitation would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  
With regard to claim 14, in the method of Omori constructed in view of Seligson, a wafer is determined to be cracked if the temperature profile is greater than 3σ (Seligson - p. 8, paragraph 88) which overlaps the claimed ranges of “±5σ” or “exceeds a range of 5σ.”  The examiner would like to note:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus claim 14 is not patentable over Omori and Seligson.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a heat treatment apparatus for heating a substrate by irradiating the substrate with a flash of light with a chamber, a continuous lighting lamp, a flash lamp, a radiation thermometer, a profile acquiring unit, an analysis unit, as explicitly described by the applicant in claim 11 in combination with the setting unit described by the applicant in claim 15.


Response to Arguments
Applicant’s arguments with respect to claims 2, 4-6, 9, 11, 13-15 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817